EXHIBIT QUAMTEL INC. UNAUDITED PROFORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following unaudited proforma condensed consolidated financial statements were derived from and should be read in conjunction with the historical consolidated financial statements and related notes of the Company for the year ended December 31, 2008 as contained in the Company's Current Report on Form8-K/A filed on September 24, 2009, and for the three and nine months ended September 30, 2009, as contained in the Company's Quarterly Report on Form10-Q for the quarter ended September 30, 2009. On December9, 2009, the Company entered into and closed a Membership Interest Purchase Agreement to acquire all of the outstanding membership interests of
